1

2

3                              UNITED STATES DISTRICT COURT

4                                     DISTRICT OF NEVADA

5                                                 ***

6      RONALD COLLINS,                                  Case No. 3:16-cv-00111-MMD-WGC

7                                    Plaintiff,                       ORDER
             v.
8
       JOSHUA COLLINS, et al.,
9
                                 Defendants.
10

11          The parties entered into a global settlement of three cases currently before the

12   Court (Case Nos. 3:17-cv-417-MMD-WGC, 3:16-cv-111-MMD-WGC and 3:18-cv-329-

13   MMD-CLB). (ECF No. 264.) Since the parties reached settlement, Plaintiff Ronald Collins

14   has filed multiple motions in this matter (ECF Nos. 265, 267, 268), including for a hearing

15   regarding the parties’ settlement. 1 The Court will sua sponte stay this case.

16          A district court has discretionary power to stay proceedings in its own court. Landis

17   v. N. Am. Co., 299 U.S. 248, 254–55 (1936). In deciding whether to grant a stay, the court

18   should consider “the possible damage which may result from the granting of a stay, the

19   hardship or inequity which a party may suffer in being required to go forward, and

20   the orderly course of justice measured in terms of the simplifying or complicating of issues,

21   proof, and questions of law which could be expected to result from a stay.” Lockyer v.

22   Mirant Corp., 398 F.3d 1098, 1110 (9th Cir. 2005) (quoting Landis, 299 U.S. at 268). The

23   court should also consider the judicial resources that may be saved by staying the action.

24   See, e.g., Pate v. DePuy Orthopaedics, Inc., No. 2:12-cv-01168-MMD-CWH, 2012 WL

25   3532780, at *2 (D. Nev. Aug. 14, 2012).

26   ///

27   ///
            1Defendants     also moved for an extension of time to respond in opposition to
28
     Plaintiff’s motion for a hearing (ECF No. 271), which has been granted (ECF No. 272).
1           The Court finds that significant resources will be saved by ordering a stay. Further,

2    there would be no prejudice, damage, hardship, or inequity to the parties by the Court

3    staying this action.

4           It is therefore ordered that this case is stayed sua sponte pending a determination

5    relating to the global settlement.

6           It is further ordered that ECF Nos. 255, 261, and 265 are denied without prejudice

7    to Plaintiff refiling once the stay is lifted. Briefing will proceed as to ECF No. 267 only

8    because that motion directly concerns the parties’ settlement and briefing will aid the Court

9    in resolving the ongoing disputes.

10          DATED THIS 5th day of December 2019.

11

12                                             MIRANDA M. DU
                                               CHIEF UNITED STATES DISTRICT JUDGE
13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                                  2
